Case: 1:20-cv-02006-PAG Doc #: 12 Filed: 04/16/21 1 of 2. PageID #: 43




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



Jeffrey Meyers,                              )       CASE NO. 1:20 CV 2006
                                             )
                      Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                             )
               Vs.                           )
                                             )
Commissioner of Social Security,             )       Memorandum of Opinion and Order
                                             )
                                             )
                      Defendant.             )



       INTRODUCTION

       This matter is before the Court upon the Report and Recommendation of Magistrate

Judge Carmen E. Henderson (Doc. 11), recommending that this case be dismissed as untimely.

No objections have been filed. For the reasons that follow, the Report and Recommendation is

ACCEPTED and this case is DISMISSED.

       STANDARD OF REVIEW

       When objections are made to a Magistrate Judge’s Report and Recommendation, the

district court reviews the case de novo. Federal Rule of Civil Procedure 72(b) provides in


                                                 1
Case: 1:20-cv-02006-PAG Doc #: 12 Filed: 04/16/21 2 of 2. PageID #: 44
